Title: To John Adams from Philip Mazzei, 5 September 1785
From: Mazzei, Philip
To: Adams, John


          
            Dear Sir,
            Paris, 5 September 1785.
          
          The much esteemed favour you did me the honor to write me the 23d. ulto., by Mr. Smith, was delivered to me by our noble friend Mr. Jefferson. You need not ask me, Sir, what I think of the Massachussets’s Act of navigation; you Know my way of thinking well enough, I hope, & of consequence you can easily conceive how my heart rejoiced in reading it. As you do me the honor to ask my opinion, relative to the steps the other States are apt to take in consequence of it, I will venture to foretell that they will follow the example with vigor & zeal. I really expected some thing of the Kind before I left America, & conceived that nothing was wanting but a beginning. I am convinced that America cannot be hurt but by gradual insensible evils; for which reason I like to see them run high


to awake our People. God forbid our enemy had carried on the war like men! We owe, in my opinion, our success cheafly to their rapaciousness, cruelty, & barbarity. Our People are not yet sufficiently awakened, at least in the Southern States; they must be touched to the quick to go to action. The loss of Chs. Town was of a great service to the American Cause. Let things be so; every thing is for the best. In Virginia they can, & I dare say they will, go about building Vessels very first. No matter, if there cannot be a sufficient number of them immediately. It wont be long before there will be more than enough.
          But, my dear Sir, the main point is the free navigation in the Mediterraneum! Could I be of any service towards obtaining it? By the April-packet full powers were sent to the Commissioners then in Paris (as I was assured by those who were instrumental in having them sent) by which they could apply for & imploy any sum of money, appoint persons, give commissions, &c. &c. The Mediterraneum is certainly by far the best market in Europe for all American produce from New-Hamshire to Georgia, & particularly for fish. And as to the things we want for our consumption, I am sure we can have thence most of the articles we now get from Great-Britain at a cheaper rate. I expect every day from Virginia samples of all the things we import from that quarter, to have them manufactured to our taste & fashion in Italy & the lower parts of Germany. This is one of my objects in Europe.
          I agree intirely with you, Sir, in regard to the full exclusive powers Congress ought to have of regulating trade. But my meaning in my preceding extended further. Why should not a large Majority of the States (ten, if you won’t trust it to nine) have power to act in all cases not provided for by the Confederation ? Who can foresee all accidents? Is it prudent to depend on perfect Unanimity for any thing whatsoever? In my Dictionary the definition of perfect Unanimity is perpetual Division. What can we apprehend from that Body of men? In all cases not provided for we must have all the States unanimous, not only in Congress, but even in their several Legislatures. So that an unforseen evil can ruin us, before there can be a power to remedy it, which perhaps would never be granted; for, it is not impossible that one Legislature might be prevented from granting it by prejudice, selfishness, or bribery. It appears to me much more easy to define the powers Congress ought not to have, than those they should possess. What, for God’s sake, can Congress do against the freedom of the States? Cannot we call them home whenever we think it proper? In 76., when I saw in my State so great an apprehension from the powers of that respectable body of men, I said in one of my pieces that I apprehended more mischief from the power of a County-Magistrate. I am still of the same opinion.
          I am now a writing (in Italian) some thing for the press to confute errors, blunders, & falsities published on the subject of America. Mr. de Marmontel will translate it into french; consequently there will probably be an edition in each language. I intend to publish likewise a sketch of our conduct during the interval between the suspension of the old & the institution of the new Governments: a subject which, however interesting, has totally been neglected by writers. To confute the aspersions printed now in England against our pretended want of honor, faith, &c.; besides pointing out the true reasons, which put it out of our power at present to do justice to our creditors, I want to show what we did in the beginning of the disputes, when having associated against the importation we continued to export to pay our debts in Great Britain. The british merchants at that time declared, & I think in a memorial to the House of Commons, that they had received greater remittances from America since the Association, than ever they had before in an equal space of time. I would be much obliged to your Excellency for the date of that paper with the few lines expressing that declaration. I want likewise to Know the precise number of Members who composed the Committee of Safety in Virginia; which day of March in 75. was appointed for the second meating of our Convention in Richmond; the number of men (Officers included) required to form one of our Independent Companies; & to have a copy (not a translation) of the Preambul to our Form of Government, which was omitted by the Committee of Congress for printing the several Constitutions of the States. I can get no assistance from any one of our Virginian Gentlemen in Paris. Mr. Jefferson’s memory is not one of the best, & all his papers are in Virginia. If you could help me in my said wants, I would be much obliged to you, but still more, if you would assist me with some thing of your own, to nobilitate my performance, at least by way of annotations.
          Being afraid to tire your patience, must defer to the next opportunity to enter on the subject of the Constitutional Society.
          With the utmost respect, & most sincere attachment, I have the honor to be, / Dear Sir, / your Excellency’s most Humble / & most obedient Servant
          
            Philip Mazzei
          
          
          
            P. S. Pray, Sir, be so good as to tell me if the second branch of the Legislature in Massachussets & New-Hamshire, during the old Govts., were chusen by the Delegates; & if they were appointed by the King every where, except in the 4. New-England Governments.
          
        